DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/23/22.

Claim Interpretation

	Claim 1, line 11 “seeds” does not refer to multiple different types of seeds, but based on the specification, is only one framework, using multiple “seeds” of that framework. 

Claim Objections
	Claim 1, lines 4-6 recites: “where the combined source of silicon and alumina is an alumia-coated silica, an aluminosilicate zeolite of FAU framework type. . . ”. It is unclear if the phrase meant to be Markush language, i.e., reciting alternatives, or the claim requires all types of zeolite.  The examiner interprets the phrase being a Markush language, i.e., the silicon and aluminum sources are selected from the group consisting of…and combination of any two or more therefore”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1, line 1 “TON framework type” is unclear by use of the word “type” because it is unclear if this feature is only limited to TON frameworks or includes other frameworks.

	The same is true for the other instances of “TON framework type” mentioned throughout the claims, such as for Claim 8, lines 1-2.

	Claim 9, line 2, “of seeds”, should be “of the seeds”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 5, 6, 8, 9, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lobo (US Pub.: 2017/0113940).
	Lobo describes a method for making a zeolite using seed crystal and an alumina source (para. 1).  The mixture can include Faujasite crystal (para. 153) and an SDA, such as 1, 2, 3-trimethylimidazolium (para. 153) and ITQ-12 seed crystals (para. 153).  Although Lobo states that the FAU is an alumina source (para. 8), Lobo also states in the same sentence that “aluminosilicate zeolites, especially the FAU-type zeolites. . . . “ indicating that FAU zeolites contain both alumina and silica.  Therefore, although FAU is not considered both an aluminum and a silicon source, since FAU contains both of these, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the FAU material provides a silicon source as well as an aluminum source to the product.  
	The ITQ-12 seed crystals have multiple crystals, which can be considered seeds.  The SDA can be in the form of a cation (para. 138).  Lobo explains that the reaction mixture can be made using a “well-known protocol in hydroxide media” (para 138), which in the background of the reference, Lobo explains is standard in the field (para. 5).  As to the water, Lobo explains that the gel prepared from the components is heated in order to “adjust the H2O content” (para. 151).  Furthermore, in the table analysis of the synthesis mixture, Lobo shows a H2O/SiO2 ratio of 2-80 (see table 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the mixture includes water.
	The reaction mixture is then heated at hydrothermal crystallization (para. 80) to produce zeolite product (para. 81).  This can be considered crystallization conditions to form crystal of the molecular sieve product.  
	The product made is an ITW-type zeolite (para. 153).  The process can be adjusted by increasing faujasite amount to 10wt%, the ITW phase transfers into a TON framework structure (para. 15).  

	As to Claim 4, Lobo teaches employing FAU and zeolite Y (para. 78). 

	As to Claims 5 and 6, Lobo teaches that the reaction mixture includes a hydroxide-based solution (para. 138).  Lobo does not specifically state the composition of the hydroxide-media, but in the background, Lobo explains that in typical zeolite synthesis mixtures, a source of hydroxide ions, which can be NaOH (para. 5).  

	As to Claim 9, Lobo teaches that the amount of seed added can be about 1wt% (para. 153).  This overlaps the claimed range.  As to the formation of TON, although the final product described in Claim 1 is not specified (the TON feature is only described in the preamble, which is limited in how much it reads upon the body of the claim), the amount of FAU used in formation of TON is about the same (para. 155, can use 5wt% and para. 154, making ITW can use 5wt%), but the synthesis time is extended (para. 155, after 21 days, the ITW phase can become the TON phase).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that extension of the synthesis time would produce the TON phase sieve.

	As to Claim 10, Lobo teaches that the zeolite product is made with a silica source, such as fumed silica, precipitated silica or colloidal silica and an alumina source, such as a FAU-zeolite (para. 78).

	As to Claim 12, Lobo teaches that the zeolite is hydrothermally crystallized under a temperature range of 75-220 degrees C for 0.5 to 3 days (para. 80).

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lobo as applied to claim 1 above, and in view of Ariga (US Pub.: 2013/0280160).
Lobo teaches that the SiO2/Al2O3 ratio is from 10-100 or 15-60 (table 1), the H2O/SiO2 ratio is from 2-80 (Table 1), the SDA/SiO2 is from 0.05 to 0.5 (table 1), which is equivalent to Q in Claims 2 and 3.  Lobo describes use of OH (see above and para. 8, 135), but does not specifically disclose ratio of OH/SiO2.
 	As to the OH/SiO2 ratio, Ariga describes a method of making a zeolite (abstract).  Ariga explains that the OH/SiO2 ratio is preferably at least 0.1 but less than 0.9 (para. 81) because when the OH/SiO2 is less than 0.1, the zeolite reaction mixture is difficult for crystallization of the zeolite to proceed (para. 81), while a OH/SiO2 ratio of more than 0.9 causes dissolution of silica to accelerate (para. 81).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the OH/SiO2 reaction mixture to a range of 0.1 to 0.9, as taught by Ariga for use with the method of making zeolite in Lobo because this range facilitates crystallization and prevents dissolution of silica to make a final zeolite product. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lobo as applied to claim 6 above, and further in view of Fang (CN 103058214).
Lobo teaches that the zeolite can contain alkali (see para. 5, 54, 73, 76, 122).  
Lobo does not describe the alkali metal cation/SiO2.
Fang describes a method of making a TON zeolite crystal structure (Novelty).  The process for making the TON zeolite includes mixing the components in a molar amount of: aR:bAl2O3:SiO2:CM2O:dH2O ratio of silicon source, aluminum source, inorganic base, organic templating agent and water (Novelty).  Where the variables have the following parameters: R=organic templating agent; a=0.01-0.5; b=0.0010.1; C=0-0.3; M=alkali metal; and d=3-30.  The mixture is then crystallized at 80-200 degrees C (Novelty).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the alkali metal in ratio with SiO2 in an amount of 0-0.3, as taught by Fang for use with Lobo because this ratio is known to be effective for use in making TON zeolites.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
September 26, 2022